Citation Nr: 0727901	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for his right and left 
knee disabilities, and denied his claim for a TDIU rating.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of pain and stiffness, and objective 
findings of swelling, extension to 0 degrees, and flexion 
limited to no more than 115 degrees.  There is no clinical 
evidence of ankylosis, subluxation, instability, dislocation, 
locking, or loosening of the prosthetic knee joint.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and stiffness, and objective 
findings of swelling, severe degenerative arthritis, 
extension to 0 degrees, and flexion to 90 degrees.  There is 
no clinical evidence of ankylosis, subluxation, instability, 
dislocation, locking, or effusion.

3.  The veteran is service-connected for a left knee 
disability, evaluated as 30 percent disabling, and for a 
right knee disability, evaluated as 10 percent disabling.  
The combined evaluation is 40 percent.

4.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 
5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2006).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A.  Left Knee

The veteran's left knee disability is rated 30 percent 
disabling under DC 5055 for status post left total knee 
arthroplasty in October 1990.  38 C.F.R. § 4.71a, DC 5055.  
Diagnostic codes 5260 (limitation of flexion of the leg), and 
5261 (limitation of extension of the leg) are also 
applicable.  

Diagnostic Codes 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
demonstrate any of these disabilities in the present case.  
Specifically, the veteran has denied episodes of locking and 
dislocation, and no treatment record, or any report of VA 
examination demonstrates any objective finding of 
subluxation, instability, dislocation or locking of the left 
knee.  Similarly, ankylosis of the left knee has not been 
demonstrated.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30 (2006).  Thereafter, a 60 percent rating is warranted 
if there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation is 30 
percent.  38 C.F.R. § Part 4, DC 5055.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Under DC 5261 (limitation of extension of the leg), a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated in January 2001 show that the 
veteran's left knee replacement was showing signs of wear and 
tear.  It was felt that the knee prosthesis would have to be 
revised in the next year or two.  Treatment records dated in 
August 2003, however, show that the veteran's left knee was 
functioning well.  X-rays of the left knee taken at that time 
were noted to not "look bad at all."  In November 2006, the 
veteran's private physician determined, due to the veteran's 
history of valvular heart disease, renal insufficiency, 
coumadin therapy, and extensive vascular disease, that the 
risks inherent in additional knee surgery outweighed the 
anticipated benefits from the surgery.

The veteran underwent VA examination of his left knee in 
October 2004.  At that time, the veteran's gait was observed 
to be slow, stiff, and wide-based.  His left knee was 
swollen.  Range of motion testing revealed flexion limited to 
115 degrees and extension to 0 degrees.  There was no 
additional functional limitation with repetitive movement.  
There was no ligamentous laxity.  X-ray examination of the 
left knee revealed a total prosthesis.

Based upon a review of the veteran's clinical records and the 
October 2004 report of VA examination, the Board concludes 
that a disability rating in excess of 30 percent for the 
veteran's left knee disability is not warranted.  The Board 
acknowledges that the veteran's left knee replacement has 
been found to be showing signs of wear and tear, and but for 
the condition of his general health, a revision of his total 
left knee replacement would likely be advisable.  His left 
knee is manifested by some limitation of motion, and pain and 
swelling.  Nevertheless, the Board finds that the veteran's 
overall disability picture has not been shown to involve 
severe discomfort such as to warrant a 60 percent evaluation.  
Indeed, on VA examination in October 2004, the veteran's 
range of motion of his left knee, while limited, was only 
minimally limited.  Additionally, there was no instability.  
Accordingly, the Board finds that the veteran's residuals can 
at most be classified as moderate pain or weakness.  
Considering the evidence as a whole, severe pain or weakness 
of the left knee is not established here.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Thus, based on the foregoing, the next-higher rating of 60 
percent is not warranted under DC 5055.  The Board now turns 
to the codes contemplating limitation of motion, Diagnostic 
Codes 5260 and 5261.  

The veteran was shown to have full extension and flexion to 
115 degrees on VA examination in October 2004.  Flexion 
ranging from 0 to 140 degrees is considered normal for VA 
purposes.  See 38 C.F.R. § 4.71a, Plate II.  The veteran's 
limitation of flexion to 115 degrees is noncompensable.  
Additionally, he is not entitled to a compensable rating 
under DC 5261, as extension to 0 degrees is not compensable.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in October 2004, 
the examiner stated that the veteran's range of motion was 
not limited by pain, fatigue, weakness, or lack of endurance, 
with repetitive movement.  The veteran contends that his left 
knee disability flares up with prolonged walking or standing.  
However, even if the veteran does experience occasional 
flare-up of his left knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 30 
degrees extension, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The ranges of motion reported above would be rated 0 percent 
if strictly rated under DC 5260 and DC 5261.  The Board also 
notes that General Counsel Precedent Opinion, VAOGCPREC 9-04, 
does not seem to apply to the veteran's case given that he 
did not meet the criteria for a compensable rating under DC 
5260, as flexion was limited to no more than 115 degrees.  
VAOGCPREC 9-04 (Sept. 17, 2004).  VAOGCPREC 9-04 held that 
separate ratings could be assigned when the criteria for a 
compensable rating under DCs 5260 and 5261 were met.  Id.  In 
the present case, there is no basis for a compensable rating 
under DC 5260 or 5261.

Prior to his left knee replacement, the veteran in this case 
had been diagnosed with arthritis, and was granted a 10 
percent disability rating under DC 5010 for arthritis 
resulting in limitation of flexion.  38 C.F.R. § 4,71a, DC 
5010.  However, in order to be eligible for a separate rating 
under this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
the veteran in this case has been awarded a 30 percent 
disability rating under DC 5055. Under DC 5010, a 10 percent 
rating is warranted where there is X-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  As noted above, the knee is considered a 
major joint.  In this case, however, there is no current 
evidence of arthritis in the left knee, as the left knee has 
been replaced by a prosthesis.  Even assuming arguendo that 
there was arthritis in his left knee, the Board finds that 
diagnostic code 5055 and the limitation of motion codes are 
not mutually exclusive, and that a separate rating under DC 
5010 therefore cannot be awarded.  Diagnostic Code 5055 
directs that a prosthetic knee will be rated 30 percent 
disabling, at minimum, where there is intermediate degrees of 
residual weakness, pain, or limitation of motion, rated by 
analogy to DCs 5256, 5260, or 5261.  The Board interprets 
this language to mean that where a 60 percent rating is not 
warranted under DC 5055, a prosthetic knee will be rated 30 
percent unless a higher rating is warranted under DCs 5256, 
5260, or 5261.  In this case, the veteran's limitation of 
motion is considered noncompensable.  Accordingly, his left 
knee disability is rated under DC 5055.  Because his 
disability is rated under DC 5055 rather than under the 
limitation of motion codes, the Board finds that even if he 
did have arthritis in his left knee, a 30 percent rating 
under DC 5055 provides the requisite compensation for painful 
motion due to arthritis and he is not entitled to a separate 
10 percent rating under DC 5010.  See also 38 C.F.R. § 4.14 
(2006) (evaluation of the same manifestations under different 
rating codes is to be avoided).

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his left knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert. 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Right Knee

The veteran's right knee disability is rated 10 percent 
disabling under DC 5010-5257.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2006).  Diagnostic Code 
5010 pertains to traumatic arthritis.  Diagnostic Code 5257 
pertains to recurrent subluxation or lateral instability.  
Diagnostic Codes 5260, which contemplates limitation of 
flexion of the leg, and 5261, which contemplates limitation 
of extension of the leg, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2006).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the veteran has denied episodes of locking and 
dislocation, and no treatment record, or any report of VA 
examination demonstrates any objective finding of dislocation 
or locking of the right knee.  Similarly, ankylosis of the 
right knee has not been demonstrated.  Additionally, the 
veteran has not undergone any surgical procedures on his 
right knee.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, treatment records 
dated from January 2001 to August 2003 reveal complaints of 
right knee pain.  There is no evidence demonstrating that the 
veteran has complained of instability in his right knee, nor 
are there objective findings of instability.  On VA 
examination in October 2004, the veteran complained of right 
knee pain but did not complain of instability in his right 
knee.  On physical examination, all ligaments were found to 
be stable.  Here, instability of the veteran's right knee has 
not been demonstrated.  Given that testing for instability 
and subluxation was, at all times since his claim for an 
increased rating, negative, the instability of the veteran's 
right knee cannot be classified as moderate, as is required 
for a higher rating of 20 percent under this diagnostic code.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent under this diagnostic code.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from January 2001 to August 2003 
reveal complaints of right knee pain but no exact ranges of 
motion of the veteran's knee were recorded during this time 
period.   

On VA examination in October 2004, the veteran complained of 
right knee pain that had worsened.  Physical examination of 
the left knee revealed effusion.  Range of motion of the 
right knee was from 0 degrees extension to 90 degrees 
flexion, with pain at the end flexion.  There was no 
additional functional limitation with repetitive movement.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examination, the veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the veteran's 
right knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Flexion to 90 
degrees, as demonstrated on the October 2004 VA examination 
does not warrant a rating higher than 10 percent under DC 
5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in October 2004, 
the examiner stated that the veteran's range of motion was 
not limited by pain, fatigue, weakness, or lack of endurance, 
with repetitive movement.  The veteran contends that his 
right knee disability flares up with prolonged walking or 
standing.  However, even if the veteran does experience 
occasional flare-up of his right knee disability, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the right knee would be restricted 
by pain or other factors to only 30 degrees flexion or 15 
degrees extension.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the right 
knee is limited in motion to 15 degrees extension or 30 
degrees flexion, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202 (1995).

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion.  The 
issue before the Board, then, is whether the veteran is 
entitled to a higher rating under DC 5010 for his 
degenerative arthritis.  Under DC 5010, a 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  Because, however, in 
this case there are not two or more major or minor joints 
involved for which the veteran has established service 
connection for arthritis, he is not entitled to a rating 
greater than the current 10 percent rating under this code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5010.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for a left knee 
disability, evaluated as 30 percent disabling, and for a 
right knee disability, evaluated as 10 percent disabling.  
The combined evaluation is 40 percent.  The veteran therefore 
does not meet the percentage criteria laid out in 38 C.F.R. § 
4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that while the veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, the veteran is not unemployable due 
to any service-connected disability.  

The record reflects that the veteran was last employed on a 
fulltime basis in December 1982.  At that time, the veteran 
retired from his position as a salesman for a cement company, 
a position which he had held on a fulltime basis since 
December 1977.  In September 2004 the veteran reported that 
he was unable to estimate how much time he had missed from 
work as a result of his knee disabilities.  He has not 
attempted to find employment since December 1982.

The veteran underwent VA examination in October 2004 in 
effort to address whether his service-connected knee 
disabilities prohibited from attaining or maintaining 
substantially gainful employment.  At the time of the 
examination, the veteran reported that he had last worked in 
December 1982.  At that time he had retired from a position 
as a sales representative with a company for which he had 
worked for 32 years.  

The examiner noted that, in addition to the bilateral 
service-connected knee disabilities, the veteran's pertinent 
medical history included a cerebral vascular accident, as a 
result of which the veteran still experienced some mild 
aphasia.  He additionally had a history of an abdominal 
aneurysm repair, lumbar disc degeneration, heart attack in 
1998 with a quadruple coronary artery bypass, mitral valve 
repair and heart block, status post pacemaker implant.  
Pertinent medical history also included macular degeneration 
of one eye and very poor vision in the other eye, as a result 
of which he was no longer able to drive.

Physical examination revealed a slow, stiff, wide-based gait, 
limitation of motion of both knees, with severe degenerative 
arthritis in the right knee, severe osteoporosis of both 
knees, and paravertebral tenderness of the lumbar spine.  
With regard to the residual aphasia, the veteran was 
determined to have the most difficulty speaking when he was 
excited in a stressful situation such as speaking on the 
phone.  He stated that he was still very active and did not 
avoid any conversational activities.  The veteran was 
determined to have insignificant impairment in his ability to 
read and write.  However, based upon the veteran's history 
related to his eyes, he was determined to be legally blind.

With regard to the veteran's present ability to attain and 
maintain substantially gainful employment, the examiner 
determined that the veteran's degenerative disc disease of 
the lumbar spine would not affect his ability to work.  
Alternatively, his history of coronary artery disease was 
determined to present a significant problem in attaining 
work.  The veteran's eye disabilities were similarly 
determined to have a detrimental impact on his ability to 
work.  The veteran's service-connected knee disabilities were 
determined to limit his ability to work.  Based upon a review 
of the evidence, the examiner determined that the veteran was 
currently unable to work as a result of his multiple comorbid 
conditions and advanced age.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the veteran's 
bilateral knee disabilities are productive of moderate to 
severe impairment, the October 2004 examiner found that the 
veteran's disabilities would limit his ability to work, but 
not preclude his ability to work.  Rather, it was the 
combination of the veteran's various comorbid disabilities 
together that rendered him unable to work.  Additionally, 
there is no other evidence of record which demonstrates that 
his bilateral knee disabilities would totally preclude him 
from being employed.  There is no indication that the veteran 
has been unable to obtain employment in a position which did 
not require him to be on his feet or make heavy use of his 
knee joints, or that he is unqualified for employment in a 
position which does not require him to be mobile.  In sum, 
there is no competent evidence of record showing that the 
veteran is unable to maintain substantially gainful 
employment due to the severity of his service-connected 
disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including great difficulty 
with mobility.  This, however, is reflected in the current 40 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  While his service-connected disabilities may cause 
some economic inadaptability, this also is taken into account 
in the assigned evaluation.  In this case, there is no 
showing of total individual unemployability based solely on 
these disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed on a full-time basis since 1982, the 
preponderance of the evidence is against finding that his 
service-connected disabilities have resulted in his 
unemployability.  

The veteran asserts that he is unemployable due to his 
bilateral knee disabilities, but there is no indication that 
his bilateral knee disabilities preclude him from gainful 
employment.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned combined disability evaluation 
of 40 percent, the preponderance of the evidence is against 
his claim.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and 
January 2005; and a rating decision in April 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 30 percent for the left knee disability 
is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


